DETAILED OFFICE ACTION


	Applicant response filed on 12/04/2020 is acknowledged. 

	Claims 1-20 are pending in the instant application. 

Election/Restrictions
Claims 2-5 and 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of the elected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/11/2018.

Claims 1 and 6-8 are currently under examination. 

Information Disclosure Statement
	No IDS has been filed in the instant application at this time in prosecution. 
	References cited in parent application 14/702,723 have been reviewed by the examiner but or not considered expressly cited in the instant application.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mantele et al. (US Patent N0. 7,812,312 and USPG Pub. 20060043301, Priority Date of 04/03/2003).
The instant claims are directed to a health monitoring system comprising a toilet bowl, a urine capture basin, a urine sample cell, a fiber optic spectrometer, and a controller that actuate the spectrometer to take spectral reading and receives data. Mantele et al. teaches use of a fiber optic measurement device especially suited for use in the spectroscopy of aqueous systems. The disclosed fiber optic spectrometer device investigates a sample flowing through a measuring cell as instantly claimed (see paragraph 0003 of USPG Pub. 20060043301). Mantele et al. expressly teaches the use of the device with computer aided evaluation units, including data storage units as instantly claimed (see paragraph 0033). Mantele et al. expressly teaches the use of the device for on-line analysis and that the flow-through cells are especially suited for the medical and veterinary investigations of bodily fluids, specifically including urine as instantly claimed (see paragraph 0040 and 0053). Mantele et al. expressly teaches embodiments wherein the device is incorporated into a urinal or toilet bowl apparatus for the expressed purpose of the collection and analysis of urine using the flow cell spectroscopy device as instantly claimed (see paragraph 0056 and 0058). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6-8 have been fully considered but are not persuasive.
With regard to the rejection of claims under 35 USC 102 as being anticipated by Mantele et al., applicant reiterates limitations from instant claim 1 and generally argues that the cited prior art does not include each and every element of the claim.
Applicant's arguments are not persausive because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited. Further, they do not show how the amendments avoid such the prior art reference of Mantele et al. Further, the examiner maintains that the cited prior art teaches in an expressly anticipatory fashion all device elements and functions recited in the instant claims. 

No Claims Allowed. 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S DEJONG whose telephone number is (571)272-6099.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC S DEJONG/Primary Examiner, Art Unit 1631